DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. first paragraph rejection of Claim 39, of record on page 2 of the previous Action, is withdrawn.

2.	The 35 U.S.C. first paragraph rejection of Claim 70, of record on page 2 of the previous Action, is withdrawn.

3.	The 35 U.S.C. second paragraph rejection of Claim 39, of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections – 35 USC § 103
4.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5. 	Claims 39, 43, 49 and 70 are rejected under 35 U.S.C. 103(a) as being unpatentable over
Huffer et al (U.S. Patent No. 9,944,446) in view of Ng et al (WO 95/15992 A1) and Schmidt et
al (U.S. Patent No. 4,143,858).
With regard to Claims 39 and 43, Huffer et al disclose a film comprising a layer ’70’ that
is an inner layer because it is configured to engage a flange of a base (column 5, lines 46 — 50; Figure 8) by heat sealing (column 10, line 30) and an outer layer ‘80’ (column 8, line 17; Figure
8) and a pressure — sensitive adhesive layer ‘40’ (column 5, lines 56 — 62; Figure 8); the layer of adhesive is therefore a bonding layer; the inner layer ’70,’ and only the inner layer ’70,’
comprises two cuts ‘22’ and ‘23’ as shown in Figure 8 (column 7, lines 56 — 58), and therefore
comprises a score line ‘23’ and a fracture ‘22,’ and the layer ‘40’ separates from the layer ’70’
during peeling back (column 5, lines 56 — 62) and is resealable upon re — application of the layer ‘40’ to the layer ’70’ (column 9, lines 8 — 12); in one embodiment, the base comprises high impact polystyrene (column 6, lines 29 — 35); and is a package shown in Figure 1 (column 4, lines 40 — 42); the base is therefore a rigid base having a bottom wall, sidewall and flange, and a resealable opening is therefore disclosed that provides access to an interior of the package,
defined by the score line and the fracture, and at a sealing margin between the score line and the
fracture the bonding layer delaminates from the inner layer; peeling is done by peeling an
opening tab (column 5, lines 50 — 55); in one embodiment, the inner layer is polyethylene
(column 6, lines 29 — 35); the inner layer is therefore not limited to polyethylene; the claimed
aspect of the film being ‘coextruded ’ is directed to a product — by — process limitation.
Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even
though the prior art product was made by a different process. MPEP 2113. The claimed aspect of
the seal being a ‘heat seal ’ is also directed to a product — by — process limitation. Therefore, if
the product in the claim is the same as the prior art, the claim is unpatentable even though the
prior art product was made by a different process. MPEP 2113. Huffer et al fail to disclose an
inner layer that is a polyamide and a bonding layer comprising polybutene — 1.
Ng et al teach a polyamide that is sealable (page 1, lines 1 — 8) and that also comprises
polyethylene (page 11, line 8) for the purpose of obtaining sealing at less than 135 degrees
Celsius (page 5, lines 20 — 22).
It therefore would have been obvious for one of ordinary skill in the art to provide for
polyamide in order to obtain sealing at less than 135 degrees Celsius as taught by Ng et al.
Schmidt et al teach a pressure sensitive adhesive (column 1, lines 61 — 62) comprising
polybutene — 1 (polyolefin comprising 1 — butene; column 2, lines 10 — 25) for the purpose of
obtaining an adhesive that has permanent tackiness (column 1, lines 5 — 10).
It therefore would have been obvious for one of ordinary skill in the art to provide for
polybutene — 1 in order to obtain permanent tackiness as taught by Schmidt et al.
Additionally, in Figure 8 a layer ‘41’ is also disclosed that is an adhesive (column 5, lines 65 – 67). The layers ‘40’ and ‘41’ together therefore constitute a continuous adhesive layer between the outer film layer and inner layer. An adhesive layer that covers about 100% of the outer film layer and the inner layer is not explicitly disclosed. However, Figure 8 schematically appears to show an adhesive layer that extends beyond the figure to the left, covering the entire opening of the package. It would have been obvious for one of ordinary skill in the art to provide for an adhesive layer that covers about 100% of the outer film layer and the inner layer, as Figure 8 schematically appears to show an adhesive layer that extends beyond the figure to the left, covering the entire opening of the package.
With regard to Claim 49, an olefinic elastomer is also taught by Schmidt et al (mixture;
column 4, lines 12 — 24) and orientation is taught by Ng et al (page 6, lines 9 — 14). The
claimed aspect of being oriented in a tenter frame process is directed to a product — by —
process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is
unpatentable even though the prior art product was made by a different process. MPEP 2113.
With regard to Claim 70, after peeling, the tab would therefore not be in contact with a
seal or the edge of the flange.
6. 	Claims 40 — 41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Huffer et
al (U.S. Patent No. 9,944,446) in view of Ng et al (WO 95/15992 A1) and further in view of
Schmidt et al (U.S. Patent No. 4,143,858) and further in view of Ko et al (U.S. Patent No.
5,308,887).
Huffer et al and Ng et al disclose a package as discussed above. With regard to
Claim 40, Huffer et al and Ng et al fail to disclose the claimed thickness. However, Ko et al
teach that the use of pressure — sensitive adhesives is well — known in the art and that they are
formulated for end use (column 1, lines 10 — 17). It would have been obvious for one of ordinary skill in the art to select a thickness of the pressure — sensitive adhesive, as the use of pressure — sensitive adhesives is well — known in the art and they are formulated for end use.
With regard to Claim 41, the claimed ratio by weight of polybutene — 1 to olefinic
elastomer is not taught by Schmidt et al. However, because a blend of polybutene — 1 with
olefinic elastomer is taught, it would have been obvious for one of ordinary skill in the art to
provide for any weight ratio, including the claimed weight ratio.

7. 	Claims 44 and 46 — 48 are rejected under 35 U.S.C. 103(a) as being unpatentable over
Huffer et al (U.S. Patent No. 9,944,446) in view of Ng et al (WO 95/15992 A1) and
further in view of Ranganathan et al (U.S. Patent No. 8,541,081).
Huffer et al and Ng et al disclose a package as discussed above. With regard to
Claim 44, Huffer et al and Ng et al fail to disclose an opening feature configured to be
opened and resealed at least 10 times with not less than 0.2 Ibf/in of peel force.
Ranganathan et al teach that it is well — known in the art that 0.5 Ibf or more is considered to be acceptable opening and resealing force (in the marketplace; column 12, lines 15— 19) for a package (column 1, lines 5 — 9). It would have been obvious for one of ordinary skill in the art to provide for the claimed opening and resealing at least 10 times in order to provide opening and resealing that is well — known in the art.
With regard to Claims 46 — 48, although the disclosed range of force is not identical to
the claimed range, the disclosed range overlaps the claimed range. It would have been obvious
for one of ordinary skill in the art to provide for any amount within the disclosed range,
including those amounts that overlap the claimed range. MPEP 2144.05.

8. 	Claim 68 is rejected under 35 U.S.C. 103(a) as being unpatentable over Huffer et al (U.S.
Patent No. 9,944,446) in view of Ng et al (WO 95/15992 A1) and further in view
of Nagel et al (U.S. Patent Application Publication No. 2013/0112341 A1).
Huffer et al and Ng et al disclose a package as discussed above. Huffer et al and Ng et al
fail to disclose the claimed rolling ball tack. However, Nagel et al teach that a pressure sensitive
adhesive having a rolling ball tack of less than 40 mm is defined as having a high tack (high tack
adhesive; paragraph 0054). It would have been obvious for one of ordinary skill in the art to
provide for a rolling ball tack of less than 40 mm in order to provide an adhesive having high
tack as taught by Nagel et al. Although the disclosed range of rolling ball tack is not identical to
the claimed range, the disclosed range overlaps the claimed range. It would have been obvious
for one of ordinary skill in the art to provide for any amount within the disclosed range,
including those amounts that overlap the claimed range. MPEP 2144.05.



ANSWERS TO APPLICANT’S ARGUMENTS
9.	Applicant’s arguments regarding the 35 U.S.C. first paragraph rejection of Claim 39, 35 U.S.C. first paragraph rejection of Claim 70 and 35 U.S.C. second paragraph rejection of Claim 39, of record in the previous Action, have been carefully considered and have been found to be persuasive. The rejections are therefore withdrawn.

10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782